COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-297-CV
 
 
LYNN
STEVENS                                                                   APPELLANT
                                                                                   AND
APPELLEE
 
                                                   V.
 
MARK
IRWIN STEVENS         APPELLEE
                                                                                 AND
APPELLANT
 
                                               ----------
            FROM THE 233RD
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant Lynn Stevens= AUnopposed
Motion To Dismiss Appeal.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of appellant Lynn Stevens.  See
TEX. R. APP. P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled AMark Irwin Stevens v. Lynn Stevens.@




Costs of the appeal of Lynn Stevens incurred by her shall be taxed
against Lynn Stevens, for which let execution issue.
 
PER
CURIAM       
 
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  September 21, 2006




[1]See Tex. R. App. P. 47.4.